Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1- 20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A. Claims 2, 3,6, 7, 12, 13, 16, 17   are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

  Regarding claims 2,12:
  a) Claim recites “for each of the relays, a control circuit the configures the relay“, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear whether it is a control  circuit configuring each of the relays or a control circuit for each relay. Specifically, it is not clear whether it is a controller controlling all the relays as recited in para 0029, 0032 of the specification document [“..the controller may be a circuit with a combination of analog elements..”, or a control circuit of a relay as recited in para 0034 [ “The AC relay is an AC-type electro-mechanical relay that includes a control circuit 10..”, 0034]  
Examiner interprets as  a controller as recited in para [0029,0032] of the specification document
Dependent claims 3, 13  are rejected on the same basis. 

B.  Claims 6, 16 recites the limitation " the first relays of the second two pairs of relays  ”,  " in line 21.  There is insufficient antecedent basis for this limitation in the claim.
C.  Claims 7, 17 recites the limitation " the second relays of the second two pairs of relays  ”,  " in line 21.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 102
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim(s) 1, 2, 4, 9, 10, 11, 12, 14, 19, 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (U.S Patent Application Publication 2016/0379768; hereinafter “Pham”) 

      Regarding claims 1, 11 Pham discloses, an automatic transfer switch (ATS) module for an electronic rack, comprising; a container [“A datacenter typically contains a collection of computer servers and components for the management, operation and connectivity of those servers, including power management components such as automatic transfer switches..”, 0001; 0010; “..a switch matrix 106,..”, 0014; Fig.1]; and        

        four pairs of relays that are disposed within the container[ “..a switch matrix 106,..”, 0014; ( i.e. a  switch matrix disposed within the data center); “..The main input line 302a and neutral 302b connect downstream with first main latching relays 308a, 308b and, in parallel, second main latching relays 310a, 310b and main line TRIAC devices 312a, 312b..”, 0019; “The backup input line 320a and neutral 320b connect downstream (toward the output line 318a and the output neutral 318b) with first backup latching relays 326a, 326b and, in parallel, backup non-latching relays 328a, 328b and backup line TRIAC devices 330a, 330b..”, 0020 ; ( i.e. 308a and 310a , 308b and  310b,326a and 328a,  326b and 328b  are four pairs of relays)],  each pair having a first relay connected in series with a second relay[ 0019; 0020;  Fig.3 [ i.e. as illustrated in Fig. 3 each pair 308a and 310a , are serially connected, similarly 308b and  310b,326a and 328a,  326b and 328b  are serially connected )], 
       wherein a first two pairs of relays are arranged to connect to a first power source and are arranged to connect to a power supply unit [ “The main power source 102 supplies power to the switch matrix 106 via the main power input line 104..”, 0014;” The main line switch module 206 is, during typical operation, configured in an "on" state such that current passes from the main line in 202 to electronic systems 212 downstream via a line out 210..”, 0016; (i.e a line out connecting to the electronic system corresponds to the power supply unit);  “During ordinary operation, the main line TRIAC devices are off (non-conducting) and the main line latching relays 308a, 308b, 310a, 310b are closed (conducting) such that the main input line 302a and neutral 302b are electrically connected with the output line 318a and output neutral 318b..”, 0019;(i.e. the first pair of relays connects to main power source  and supplies power to the electronic system via the output line and output neutral)] and a second two pairs of relays are arranged to connect to a second power source and are arranged to connect to the power supply unit [ “The backup power source 112 is connected to the switch matrix 106 via the backup power line input 114, ..”, 0014;” During ordinary operation, the backup line TRIAC devices are off (non-conducting) and the backup line non-latching relays 328a, 328b are open (non-conducting) such that the backup input line 320a and neutral 320b are not electrically connected with the output line 318a and output neutral 318b..”, 0016;” “the backup line non-latching relays 328a, 328b are open (non-conducting) such that the backup input line 320a and neutral 320b are not electrically connected with the output line 318a and output neutral 318b. The first backup latching relays 326a, 326b are open (non-conducting) ….”,  0020] , and 
      wherein the four pairs of relays are arranged in one of a plurality of open-closed configurations , such that in a first open-closed configuration the first power source connects to the power supply unit through the first two pairs of relays[ 0019-0020;(i. e. the main latching relays are closed  and power is supplied  from the main power source  and the backup latching relays are open)]; and in a second open-closed configuration the second power source connects to the power supply unit through the second two pairs of relays[ “When the second main line latching relays 310a and 310b are shorted via the alternate current path, these relays can be opened with minimal stress on the relay components. ..after which the first main line latching relays 308a, 308b can be opened as well, thereby disconnecting the output line 318a from the main input line 302a. When the main line TRIAC devices 312a, 312b are turned off and the power supplied by the main input line 302a, 302b is cut off, the ( i.e the main latching relays are open and power is supplied  from the backup power source by closing the backup latching and non-latching relays hence the main and backup relays are configured in an open-closed configuration) ].  
       Pham  also discloses , a plurality of pieces of Information Technology (IT) equipment [ “Electronic systems 110. Fig.1 , at least one of the pieces of IT equipment including one or more servers to provide data processing services[ 0001;Claim 1; Fig.6]; 
          a power supply unit coupled to the plurality of pieces of IT equipment[ current passes from the main line in 202 to electronic systems 212 downstream via a line out 210..”, 0016; (i.e a line out connecting to the electronic system corresponds to the power supply unit); Fig.2 ]  as recited in claim 11. 
Regarding claims 2, 12, Pham teaches , for each of the relays, a control circuit that configures the relay to close responsive to a control voltage and configures the relay to open in the absence of the control voltage  [ “the switch matrix 106 is controlled via instructions received from the management module 116 via the network 118. In some embodiments, the switch matrix 106 is configured to determine that an irregularity has occurred via information received from the main power source 102, the management module 116, and/or the user interface module 120. ..…”, 0015; The management module 222 can include instructions to cause a switching act when, for example, an irregularity in either or both of voltage and current has been detected at ( i.e the management module including circuits to  control each of the relays to open and close corresponds to a control circuit)].
       Regarding claims 4,14 Pham discloses  wherein each of the relays is an AC-type electro-mechanical relay[ 0010, 0012].  
       Regarding claims 9, 19, Pham discloses , a connector that is disposed on the container[ 0001; 0014] and is arranged to connect an input of each of the first relays of the first two pairs of relays to the first power source and an input of each of the first relays of the second two pairs of relays to the second power source[ “..the switch matrix 106 connects the main power input line 104 with the output line 108, which is connected to the electronic system(s) 110..”, 0014, 0016; Fig.1]. 
      Regarding claims 10, 20, Pham discloses , wherein the container is sized to fit within one slot of the electronic rack[ 0001; 0010; 0014].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Pham   in view of Serrano et al. (U.S Patent Application Publication 2007/0114958; hereinafter “Serrano”)
Regarding claims 3, 13  Pham discloses  configure the relay to open[ 0019-0020; 0023; i.e the management module  controlling each of the relays to open and close]    
However, Pham does not expressly disclose wherein the control circuit of at least one relay comprises an alternating current-to-direct current (AC-to-DC) converter, wherein when the control voltage of the at least one relay is an AC control voltage the AC-to-DC converter converts the AC control voltage into a DC control voltage. 
In the same field of endeavor (e.g.  an Automatic Transfer Switch (ATS) having a switch configured to connect one of two power sources to a load by implementing solid state relays), Serrano teaches ,

 wherein the control circuit of at least one relay comprises an alternating current-to-direct current (AC-to-DC) converter, wherein when the control voltage of the at least one relay is an AC control voltage the AC-to-DC converter converts the AC control 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with Serrano. Serrano’s teaching of solid state relays to switch between the power sources will substantially improve Pham’s system with reduced downtime for preventative maintenance as compared to ATSs employing electromagnetic relays with AC-to-DC rectifiers; by removing the electromagnetic relays, reduced mechanical wear and reduced contact erosion from electrical arcing can be realized; a more compact ATS systems; a less costly ATS systems; an ATS system responsive to just a single set of input signals; reduced electrical connections and wiring harness runs within the ATS; reduced number of parts; ease of assembly; ease of maintenance [0024]. 


Serrano  teaches the second two pairs of relays are DC solid state relays (SSRs)[ “an Automatic Transfer Switch (ATS) 100 having a switch 105, a mechanical drive 110, an actuator 115, and a pair of solid state control relays (SSCR) 120, 125… each SSCR 120, 125 includes a triac, which will be discussed in more detail below, for switching ON and OFF high voltage and for converting AC voltage to DC voltage”, 0012; “four SSCRs 121, 122, 126 and 127,..”, 0019].


  Claims 6,7, 8, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Serrano as applied to claims 5, 15 further   in view of Klug, JR (U.S Patent Application Publication 2013/0234779; hereinafter “Klug”)      
Regarding claims 6, 16 Pham discloses a control circuit [ 0015;0017-0018] coupled to an opto-isolator that electrically isolates the power supply unit from the control circuit when the four pairs of relays are arranged in the second open-closed configuration[ 0025; Each of the opto-isolators 313a, 313b, 331a, 331b is used to optically control the state of the TRIAC devices 312a, 312b, 330a, 330b and thereby isolate the TRIAC devices 312a, 312b, 330a, 330b from possible voltage surges..”, 0022-0023]. 
Serrano teaches , wherein at least both of the first relays of the second two pairs of relays are DC SSRs [ 0012;0019]. 

In the same field of endeavor (e.g.  switching power to load through solid state relays for fast power switching), Klug teaches ,
 the opto-isolator having a light emitting diode (LED) and a photodiode[, wherein the control circuit configures the relay to close by causing the LED to optically couple to the photodiode responsive to a control voltage[ First opto-isolator 504 includes a first photodiode 514 and a first phototransistor 516.  First photodiode 514 is a light emitting diode.  First photodiode 514 is optically coupled to first phototransistor 516.  Second opto-isolator 506 includes a second photodiode 518 and a second phototransistor 520.  Second photodiode 518 is a light emitting diode.  Second photodiode 518 is optically coupled to second phototransistor 520.  First opto-isolator receives first control signal 116a from control circuit 104 and second opto-isolator receives second control signal 116b from control circuit 104.  First and second control signals 116a and 116b are received at anodes of photodiodes 514 and 518, respectively.  The cathodes of photodiodes 514 and 518 are coupled to ground (e.g., non-isolated ground).  The optical coupling between first photodiode 514 and first phototransistor 516, and the optical coupling between second photodiode 518 and second phototransistor 520, enables control signals to control fast turn-on circuit 500 while isolating circuitry of fast turn-on circuit 500 from non-isolated power and ground (e.g., 5V DC and GND shown in FIG. 4)”, 0060-0061; Fig.6 ].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham in view of  Serrano with Klug. Klug’s teaching of implementing  fast turn-on and fast turn-off  circuits to enable / disable power switching between power sources by receiving control signals in an isolated manner will substantially improve Pham in view of  Serrano’s system to quickly couple the main / backup power source to the electronic system.        
Regarding claims 7, 17, Serrano teaches wherein both of the second relays of the second two pairs of relays are DC SSRs [0012;0019]  
Klug teaches  a fuse connected to a metal-oxide-semiconductor field-effect transistor (MOSFET), the MOSFET configures the second relay to close responsive to an applied control voltage, thereby connecting the second power source to the power supply unit through the fuse[ “..Power switching circuit 700 further includes a zener diode 710, a varistor 712 and a fuse 714…”, 0077; “PMOS 502 may be a power MOSFET and/or in other embodiments may be other type of transistor or MOSFET other than PMOS.  PMOS 502 operates like a switch that can be opened or closed.  When closed, PMOS 502 is enabled and fast turn-on circuit operates in an enabled state.  When open, PMOS 502 is disabled and fast turn-on circuit operates in a disabled state.  ……”, 0059]. 
Regarding claims 8, 18 Pham teaches a control circuit coupled to an opto-isolator[ 0025; 0022-0023] 
  Serrano teaches wherein all of the relays of the second two pairs of relays are DC SSRs [ 0012;0019].
 
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacGregor et.al. U.S Patent 10,348,124, teaches  Automatic transfer switch and power supply units (ATSPSUs) and related methods condition switching to a second AC power source to allow a battery module to supply DC power to a load.
Tsai et al. U.S Patent Application Publication 2020/0393879, teaches a lower-cost power distribution apparatus (PDU) using a lesser number of components that connects with many power supply units.  The PDU comprises first and second switching modules, for outputting AC from a first or a second power source.  The first switching module and the second switching module automatically switch between opposite states (turned on or turned off) based on the AC power source.  At a given instant, the first switching module and the second switching module are in opposite states. 
 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187